      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ayana Bufford,                                     No. CV-20-00253-TUC-RCC
10                  Plaintiff,                          ORDER
11   v.
12   VXI Global Solutions LLC,
13                  Defendant.
14
15          Pending before the Court is Defendant VXI Global Solutions, LLC’s (“VXI”)
16   Motion to Dismiss and Compel Arbitration (Doc. 10) and Plaintiff Ayana Bufford’s Motion

17   for Conditional FLSA Class Certification and to Authorize Notice to Similarly Situated
18   Persons Under 29 U.S.C. § 216(b) and for Expedited Discovery (Doc. 11). After briefing

19   was complete, opt-in Plaintiff Kristan Grayson joined this suit. (Doc. 34.) The Court then

20   ordered supplementary briefing as to Grayson’s claims. (Docs. 35–37.) Because Plaintiff
21   Ayana Bufford and opt-in Plaintiffs Caroline Dugan and Kristan Grayson’s claims must be
22   decided through arbitration, the Court will grant Defendant’s motion. In addition, because

23   all claims are subject to arbitration and there is no indication any putative opt-in Plaintiff

24   could raise collective claims, the Court denies Bufford’s request for collective certification

25   and dismisses this case.

26    I.    SUMMARY

27             a. Current Suit and Motion to Dismiss and Compel Arbitration
28          Plaintiff Bufford filed this lawsuit against VXI for failure to pay overtime and
         Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 2 of 17



 1   incentive pay, in violation of the Fair Labor Standards Act (“FLSA”) and the Arizona Wage
 2   Statute. (Doc. 1.) The suit was filed individually and as a collective action. (Id.) Plaintiff
 3   Bufford and opt-in Plaintiff Caroline Dugan (collectively “Plaintiffs”)1 are former call
 4   center employees at VXI. (Doc. 10-4 at 2, ¶2; Doc. 11-5 at 2, ¶2.) VXI asserts that
 5   Plaintiffs’ claims are subject to arbitration (Doc. 10), but Plaintiffs believe VXI cannot
 6   compel arbitration because their arbitration agreements were unconscionable (Doc. 22).
 7              b. Arbitration Agreement
 8           After a verbal offer of employment, Plaintiffs attended a new-hire orientation.
 9   (Docs. 11-4 & 11-5 at ¶¶ 16–17.) There, Plaintiffs were provided numerous electronic
10   documents to sign, including a Mutual Agreement to Arbitrate Individual Claims
11   (“Arbitration Agreement” or “Agreement”). (Id.) Plaintiffs assert that prior to signing, they
12   “were not given the opportunity to ask questions” or “to speak to an attorney,” and were
13   not “told anything about the employment documents . . . other than to review and
14   electronically sign them if they wanted to start working.” (Doc. 22 at 4.) However, they
15   did not have time to thoroughly review the documents. (Id.) Plaintiffs also allege the
16   documents were incomplete, including approximately forty-five pages of paperwork that
17   were mere “snippets” of the Employee Handbook.” (Id.)
18           Plaintiffs attached the electronic orientation documents to their response, including
19   their signed Agreements. (Bufford’s Agreement, Doc. 22-1 at 16–18; Dugan’s Agreement,
20   Doc. 22-2 at 16–18.) Plaintiffs do not recall reviewing or signing these Agreements. (Doc.
21   22 at 4.) However, Plaintiffs do not challenge the validity of their signature on the
22   Agreement, nor do they assert the full Agreement was not provided to them.
23           The Agreement states the signor agrees “to resolve, by arbitration, all individual
24   claims or controversies,” including “claims for wages, bonuses, commissions or any other
25   form of compensation.” (Docs. 22-1 & 22-2 at 16.) The Agreement also delegates disputes
26
     1
       Dugan filed a Notice of Consent to Opt-in to Lawsuit on July 9, 2020, stating she is
27   similarly situated to Plaintiff Bufford. (Doc. 6.) Dugan is therefore treated as a party. See
     Campbell v. City of Los Angeles, 903 F.3d 1090, 1104 (9th Cir. 2018). However, because
28   the motions do not address Plaintiff Grayson, her claim is addressed separately and is not
     included in the collective “Plaintiffs.”

                                                 -2-
      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 3 of 17



 1   about the validity of the Agreement to an arbitrator (“Delegation Provision”). (Id.) The
 2   Delegation Provision provides, “The Arbitrator, and not any federal . . . court . . . , shall
 3   have exclusive authority to resolve any dispute relating to the interpretation, applicability,
 4   enforceability, or formation of this agreement, including but not limited to any claim that
 5   all or any part of this Agreement is void or potentially void.” (Id.) Below this, in bold, the
 6   Agreement notes, “Except as otherwise provided in this Agreement, [VXI] and I agree
 7   that neither of us shall initiate nor prosecute any lawsuit in any way related to this
 8   claim.” (Id. at 16–17.) On the third page — in a standalone paragraph in a larger font size
 9   and directly above Plaintiffs’ signatures — the Agreement indicates: (1) the signor has
10   carefully read the Agreement; (2) the Agreement is the complete understanding about
11   arbitration; (3) the signor is giving up a right to “a trial in a court of law”; (4) the signor is
12   not relying “on any premises or representations other than those contained in this
13   Agreement”; and (5) the signor has “had an opportunity to discuss this Agreement with
14   attorneys of [her] choice prior to signing it,” and has “used that opportunity to the extent
15   [she] wish[es] to do so.” (Id. at 18.)
16              c. Plaintiffs’ Position
17          Plaintiffs argue that the Agreement was unconscionable, therefore, no enforceable
18   contract was formed, and they cannot be forced to arbitrate. (Doc. 22 at 2–3.) Specifically,
19   Plaintiffs contend the Agreement was unconscionable because the Employee Handbook
20   was incomplete. (Id. at 6.) Second, Plaintiffs were not given the chance “to bargain for or
21   ask questions about” the Agreement – they were simply told they must sign to start work.
22   (Id. at 2). Finally, under the Agreement Plaintiffs are forced to pay for the transcription of
23   arbitration proceedings. (Id.)
24          Regardless of unconscionability, Plaintiffs assert they may proceed in federal court
25   because the Agreement applies only to individual claims, not collective actions. (Doc. 16
26   at 14–15.) Therefore, the collective FLSA and Arizona Wage claims are beyond the scope
27   of the Agreement. (Id.)
28          Finally, even if Plaintiffs Bufford and Dugan are subject to arbitration, Plaintiffs ask


                                                   -3-
      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 4 of 17



 1   the Court to retain jurisdiction over this matter because public policy encourages putative
 2   opt-in Plaintiffs to receive notice. (Id. at 3.)
 3    II.   STANDARD OF REVIEW
 4          A defendant may compel arbitration by filing a motion to dismiss pursuant to
 5   Federal Rule of Civil Procedure 12(b)(1). ROI Properties Inc. v. Burford Capital Ltd., No.
 6   CV-18-03300-PHX-DJH, 2019 WL 1359254, at *2 (D. Ariz. Jan. 14, 2019) (citing Cancer
 7   Ctr. Assocs. for Research and Excellence, Inc. v. Phila. Ins. Cos., No. 1:15-CV-00084 LJO
 8   MJS, 2015 WL 1766938, at *3 (E.D. Cal. Apr. 17, 2015)). When deciding whether to
 9   compel arbitration, the district court’s review is limited. The inquiry focuses on two
10   questions: (1) “whether a valid agreement to arbitrate exists,” and (2) “whether the
11   agreement to arbitrate encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic
12   Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000); see also 9 U.S.C. § 4. If the answer is “yes”
13   to both inquiries, arbitration must be enforced. Chiron Corp., 207 F.3d at 1130.
14          The Federal Arbitration Act (“FAA”) “provides that written agreements to arbitrate
15   controversies arising out of an existing contract ‘shall be valid, irrevocable, and
16   enforceable, save upon such grounds as exist at law or in equity for the revocation of any
17   contract.’” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (quoting 9 U.S.C.
18   § 2); see also Broemmer v. Abortion Servs. of Phx., Ltd., 840 P.2d 1013, 1015 (Ariz. 1992).
19   The courts “cannot expand the [p]arties agreement to arbitrate,” Bonner v. Michigan
20   Logistics Inc., 250 F. Supp. 3d 388, 394 (D. Ariz. 2017), but “[a]ny doubts concerning the
21   scope of arbitrable issues should be resolved in favor of arbitration . . . .” Simula, Inc. v.
22   Autoliv, Inc., 175 F.3d 716, 719 (9th Cir. 1999). This analysis requires that a court view
23   the pleadings and supporting documents in the light most favorable to the non-moving
24   party. Coup v. Scottsdale Plaza Resort, LLC, 823 F. Supp. 2d 931, 939 (D. Ariz. 2011)
25   (applying summary judgment standard to arbitration disputes).
26   ///
27   ///
28   ///


                                                    -4-
      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 5 of 17



 1   III.     DISCUSSION
 2               a. Valid Arbitration Agreement
 3            State law determines whether the parties entered into a valid agreement to arbitrate
 4   disputes. Chalk v. T-Mobile USA, Inc., 560 F.3d 1087, 1092 (9th Cir. 2009). In Arizona,
 5   “[f]or an enforceable contract to exist, there must be an offer, an acceptance, consideration,
 6   and sufficient specification of terms so that the obligations involved can be ascertained.”
 7   Pakter v. Dunne, No. CV-18-04559-PHX-JZB, 2020 WL 3050573, at *3 (D. Ariz. June 8,
 8   2020).
 9            Defendant’s offer of employment was accepted by Plaintiffs when they signed both
10   the Employee Handbook and Arbitration Agreement. The parties’ consideration consisted
11   of the mutual obligation to arbitrate any employment disputes.
12            Plaintiffs argue they were only provided portions of the Employee Handbook, and
13   the “failure to provide all material information inhibited their ability to review, understand,
14   and assent to the terms.” (Doc. 22 at 6.) This argument fails. Plaintiffs were given the
15   complete terms of the Arbitration Agreement, even though some of the Employee
16   Handbook was missing. Plaintiffs do not claim that the Agreement was incomplete, nor do
17   they point to any missing portions of the Employee Handbook that would have changed
18   the terms of arbitration. The Agreement clearly states “that all understandings . . . relating
19   to the subject matter of arbitration are contained” within the Agreement. (Docs. 22-1 & 22-
20   2 at 18.) In fact, an excerpt of the Employee Handbook included in the new hire orientation
21   demonstrates the contractual nature of the Arbitration Agreement, in contrast to the more
22   flexible guidelines contained in the rest of the Employee Handbook. (See Docs. 22-1 & 22-
23   2 at 13 (“I understand that from time to time it may be necessary to change the policies . .
24   . described in this handbook. Accordingly, [VXI] reserves the right to modify . . . any
25   provisions of this handbook, other than . . . the commitment to arbitrate disputes.”
26   (emphasis added)). Thus, the missing portions of the Handbook have no bearing on the
27   terms of the Agreement, and Plaintiffs had all the information they needed to assent.
28            In sum, the Court finds the Agreement, signed by Plaintiffs and made with


                                                  -5-
      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 6 of 17



 1   consideration of the mutual obligations of both parties to arbitrate, formed a contract to
 2   arbitrate the FLSA and Arizona wage disputes raised in this suit. The express terms of the
 3   Agreement unambiguously show the intent to arbitrate any “claims for wages, bonuses,
 4   commissions or any other form of compensation.” (See Doc. 22-1 & 22-2 at 16.) Plaintiffs’
 5   individual FLSA and Arizona Wage Statute claims are wage disputes. The Agreement also
 6   encompasses Plaintiffs’ unconscionability defenses, assigning disputes related to the
 7   enforceability of the Agreement to an arbitrator.
 8          However, this does not resolve (1) whether the scope of the agreement extends to
 9   the collective action, or (2) whether the delegation of the enforceability of the Agreement
10   to an arbitrator is unconscionable. The Court addresses these questions in turn.
11             b. Scope of Agreement
12                     i. Individual v. Collective Action
13          Next, the Court considers whether the Arbitration Agreement encompasses the
14   collective claims. Plaintiffs’ believe they should be permitted litigate in the collective
15   because the Agreement is limited to individual grievances. (Doc. 16 at 14-15.) They may
16   not.
17          Although a court “interprets the contract by applying general state-law principles of
18   contract interpretation,” it must also give “due regard to the federal policy in favor of
19   arbitration by resolving ambiguities as to the scope of arbitration in favor of arbitration.’”
20   Shivkov v. Artex Risk Sols. Inc., No. CV-18-04514-PHX-SMM, 2019 WL 8806260, at *3
21   (D. Ariz. Aug. 5, 2019), aff’d, 974 F.3d 1051 (9th Cir. 2020) (quoting Wagner v. Stratton
22   Oakmont, Inc., 83 F.3d 1046, 1049 (9th Cir. 1996)). An arbitration agreement “should not
23   be denied unless it may be said with positive assurance that the arbitration clause is not
24   susceptible to an interpretation that covers the asserted dispute.” Comedy Club, Inc. v.
25   Improv W. Assocs., 553 F.3d 1277, 1284 (9th Cir. 2009) (quoting AT & T Techs., Inc. v.
26   Commc’ns Workers of Am., 475 U.S. 643, 650 (1986). Moreover, in Arizona the courts
27   “adopt a construction of a contract which will harmonize all of its parts, and apparently
28   conflicting parts must be reconciled, if possible, by any reasonable interpretation.” Roe v.


                                                 -6-
      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 7 of 17



 1   Austin, 433 P.3d 569, 577 (Ariz. Ct. App. 2018), review denied (May 28, 2019).
 2          The Agreement’s mandated arbitration limits Plaintiffs’ ability to litigate as class
 3   representatives. Not only does the Agreement explicitly limit individual disputes to
 4   arbitration, it prohibits litigation of claims “in any way related to this claim.” (Docs. 22-
 5   1 & 22-2 at 16–17.) “When parties intend to include a broad arbitration provision, they
 6   provide for arbitration ‘arising out of or relating to’ the agreement.” Cape Flattery Ltd. v.
 7   Titan Mar., LLC, 647 F.3d 914, 922 (9th Cir. 2011). “Where an arbitration agreement is
 8   broadly worded, the factual allegations underlying the claim need only ‘touch matters’
 9   covered by the arbitration agreement for the claim to be sent to arbitration.” Shivkov, 2019
10   WL 8806260, at *12 (quoting Mitsubishi Motors Corp. v. Soler Chrysler–Plymouth, Inc.,
11   473 U.S. 614 624, n.13 (1985). Here, the factual allegations in the collective touch the
12   issues raised in Plaintiffs’ individual disputes because they both arise from VXI’s unfair
13   wage practices.
14          In addition, Plaintiffs cite no case law – and the Court cannot find any – supporting
15   the conclusion that a plaintiff may litigate in the collective when she is bound to arbitrate
16   her individual claims. The Court finds the lack of supporting case law significant: it is
17   nonexistent because class litigation is impermissible when arbitration of individual claims
18   is mandated. Allowing a Plaintiff to represent a collective when she cannot litigate
19   individually is like allowing someone without standing to nevertheless proceed in federal
20   court. Although Plaintiffs raise a federal FLSA claim, because issues related to their
21   allegations must be arbitrated, they cannot continue litigating in federal court beyond this
22   Court’s determination of the Arbitration Agreement’s validity. Therefore, it is impossible
23   for Plaintiff Bufford or opt-in Plaintiff Dugan to represent “all others similarly situated”
24   here. See O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (“[I]f none of the named plaintiffs
25   purporting to represent a class establishes the requisite of a case or controversy with the
26   defendants, none may seek relief on behalf of himself or any other member of the class.”).
27          Thus, the Agreement reasonably prohibits litigating collective claims. Because it is
28   susceptible to an interpretation that precludes class litigation, the Court resolves this matter


                                                  -7-
       Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 8 of 17



 1   in favor of arbitration of the collective claims.
 2           The Court finds Plaintiffs were provided the full Arbitration Agreement and
 3   assented to its terms in consideration of the mutual obligations to arbitrate. In addition, the
 4   terms of the Agreement embrace both the individual and collective claims. The Court now
 5   turns to Plaintiffs’ unconscionability arguments.
 6    IV.    UNCONSCIONABILITY
 7           Plaintiffs’ unconscionability arguments challenge both the Arbitration Agreement
 8   as a whole and the Delegation Provision, which agrees to refer disputes concerning the
 9   validity of the Agreement to an arbitrator. The Court is not at liberty to decide the
10   unconscionability of the Agreement as a whole; this is for an arbitrator to decide. See Rent-
11   A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 72–73 (2010) (finding no matter the validity of the
12   contract, it is only the validity of the arbitration provision that is necessary for enforcement).
13   For the reasons stated below, the Court finds the Delegation Provision is not
14   unconscionable.
15               a. Delegation Provision
16           Plaintiffs claim the Delegation Provision was both procedurally and substantively
17   unconscionable. Plaintiffs state the Delegation provision was procedurally invalid because:
18   (1) Plaintiffs do not recall receiving or reviewing the Arbitration Agreement; (2) they
19   “mindlessly” signed the documents; (3) they had no opportunity to consult a lawyer or ask
20   questions; and (4) they were forced to accept the terms of the Delegation Provision to work
21   at VXI. (Doc. 22 at 2, 6.) Moreover, the Provision was substantively unconscionable
22   because (5) Plaintiffs must bear the costs of transcribing arbitration proceedings. (Id.)
23           “Unconscionability is a generally applicable contract defense that may render an
24   arbitration agreement unenforceable under the FAA and it is determined according to the
25   laws of the state of contract formation.” Edwards v. Nutrition, No. CV-17-02133-PHX-
26   DGC, 2018 WL 637382, at *4 (D. Ariz. Jan. 31, 2018) (citing Doctor’s Assocs., Inc. v.
27   Casarotto, 517 U.S. 681, 687 (1996)). Specifically, “[p]rocedural unconscionability
28   concerns the manner in which the contract was negotiated and the respective circumstances


                                                    -8-
      Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 9 of 17



 1   of the parties at that time, focusing on the level of oppression and surprise involved in the
 2   agreement.” Loewen v. Lyft, Inc., 129 F. Supp. 3d 945, 955 (N.D. Cal. 2015) (quoting
 3   Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir. 2013)). Various factors play
 4   into whether a contract is procedurally unconscionable, including the maturity and
 5   “business acumen” of the plaintiff, as well as the ability of the weaker party to negotiate
 6   and understand the terms of the agreement. Dueñas v. Life Care Ctrs. of Am., 336 P.3d 763,
 7   768 (Az. Ct. App. 2014). In addition, the courts may consider “whether the contract was
 8   separate from other paperwork, whether the contract used conspicuous typeface, and
 9   whether the contract was signed hurriedly and without explanation in emergency
10   circumstances.” Id. Unconscionability is a plaintiff’s burden to prove; it is “a high bar to
11   meet.” Coup, 823 F. Supp. 2d at 947.
12                     i. No Recollection of Delegation
13          Plaintiffs’ forgetfulness does not negate the fact they signed the Arbitration
14   Agreements. A mere three pages long, Plaintiffs do not dispute that they scrolled through
15   the Agreement, including the Delegation Provision, and that they electronically signed their
16   names to it. Plaintiffs’ failure to remember viewing or signing the document does not make
17   the Delegation Provision unconscionable. See Scott-Ortiz v. CBRE Inc., No. CV-20-00238-
18   PHX-DWL, 2020 WL 6781272 (D. Ariz. Nov. 18, 2020) (finding a four-page, clearly
19   marked arbitration clause valid even though plaintiff did not recall signing).
20                    ii. Mindless Consent
21          Likewise, Plaintiffs’ failure to pay attention to what they were signing does not
22   make the terms unfair. See Rizzio v. Surpass Senior Living LLC, 459 P.3d 1201, 1206 (Ariz.
23   App. 2020) (failing to read the terms of arbitration does not constitute unconscionability,
24   even if the terms were not explained to plaintiff); see Coup, 823 F. Supp. 2d at 949 (“[A]
25   party to a contract . . . is bound by all the terms of the contract even those terms that were
26   not bargained for, understood, or even read by the party at the time of contracting”)
27   (citations omitted); Loewen, 129 F. Supp. 3d at 957 (finding plaintiffs had not demonstrated
28   a high degree of oppression when they could not recall signing a delegation clause hidden


                                                 -9-
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 10 of 17



 1   within a 32-page agreement on a website, when terms were explicit and plaintiff clicked “I
 2   agree”). Nor do Plaintiffs claim they could not understand the terms of the Agreement
 3   because of a lack of business savvy. See Maxwell v. Fid. Fin. Svcs. Inc., 907 P.2d 51, 58
 4   (Ariz. 1995).
 5                   iii. Consultation with Attorney and Inquiries
 6          Moreover, Plaintiffs do not demonstrate unconscionability by claiming they were
 7   rushed and were not provided time to ask questions. Plaintiffs do not indicate any
 8   emergency that would have prevented them from asking questions or consulting with an
 9   attorney. The only time limitation was due to their desire to commence work immediately;
10   this is insufficient. See Shivkov, 2019 WL 8806260, at *6 (rejecting unconscionability
11   argument despite plaintiffs’ claim they were rushed, because there was no indication how
12   much time was permitted to view agreement); see also Underwood v. Chapman Bell Rd.
13   Imports, LLC, No. CV-12-1835-PHX-DGC, 2013 WL 1289528, at *1 (D. Ariz. Mar. 15,
14   2013) (signing during a busy workday not unconscionable). Plaintiffs have not indicated
15   they tried to ask questions or requested additional time to review the documents and were
16   denied. See Coup, 823 F. Supp. 2d at 947–49 (concluding contract not unconscionable
17   when plaintiffs provided a copy of the arbitration agreement and no evidence that if given
18   more time they would not have signed); Adams v. Conn Appliances Inc., No. CV-17-
19   00362-PHX-DLR, 2017 WL 3315204, at *4 (D. Ariz. Aug. 3, 2017) (finding no procedural
20   unconscionability where plaintiff did not ask for more time or refuse to sign agreement).
21          Moreover, “the fact that Defendants did not identify or explain the Arbitration
22   Clause to Plaintiffs also does not render the provision unenforceable.” Shivkov, 2019 WL
23   8806260, at *6. Directly above Plaintiffs’ signatures, Plaintiffs indicated each had
24   exercised their opportunity to ask questions of an attorney “to the extent [she] wish[es] to
25   do so.” (Docs. 22-1 & 22-2 at 18.) To contend otherwise is unpersuasive and unsupported.
26                   iv. Costs of Transcription
27          Plaintiffs argue that it is substantively unconscionable to require them to pay for
28   transcription of arbitration proceedings. (Doc. 22 at 2.) This argument challenges the


                                                - 10 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 11 of 17



 1   Agreement as a whole, rather than the Delegation Provision specifically. Nevertheless, the
 2   Court will consider whether the Delegation Provision creates an undue burden on Plaintiffs
 3   because it forces them to arbitrate and – as a result – bear transcription costs.
 4          Under state law, “[a]n arbitration agreement may be substantively unconscionable
 5   if the fees and costs to arbitrate are so excessive as to deny a potential litigant the
 6   opportunity to vindicate his or her rights. . . . The party seeking to invalidate an arbitration
 7   agreement . . . has the burden of proving that arbitration would be prohibitively expensive.”
 8   Clark v. Renaissance W., LLC, 307 P.3d 77, 79 (Ariz. Ct. App. 2013).
 9          Transcript costs are not significantly prohibitive. They are comparable to the costs
10   associated with transcribing the matter in district court. Moreover, Plaintiff has not shown
11   why transcription is essential to vindicate Plaintiffs’ rights or presented any evidence as to
12   what the costs would be. In addition, the AAA guidelines, under which the parties agreed
13   to arbitrate, requires payment for transcripts from “the requesting party.” See Employment
14   Arbitration Rules and Mediation Procedures, Am. Arbitration Assoc. p. 18,
15   https://adr.org/sites/default/files/EmploymentRules_Web_2.pdf.             Therefore,       the
16   Agreement’s provision is not inconsistent with the costs of typical AAA arbitration.
17   Finally, even if the cost-bearing provision was unconscionable, the remedy would be to
18   sever the violative section from the Agreement, not to find the Delegation Provision
19   unconscionable. See Edwards, 2018 WL 637382, at *5 (concluding when a single provision
20   is unconscionable, the remedy is to sever the provision) (citing Cooper v. QC Fin. Servs.,
21   Inc., 503 F. Supp. 2d 1266, 1290 (D. Ariz. 2007).
22          The Court cannot find that the speculative costs would deter an employee from
23   arbitrating his or her claim or cost significantly more than raising the same claim in federal
24   court. As a result, the Court will not conclude the Agreement forecloses the vindication of
25   Plaintiffs’ rights. See Harrington v. Pulte Home Corp., 119 P.3d 1044, 1056 (Ariz. Ct.
26   App. 2005) (refusing to find fees substantively unconscionable when litigant failed to
27   “show arbitration will put them in any worse position than litigation.”)
28                     v. Adhesion Contract


                                                  - 11 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 12 of 17



 1          “An adhesion contract is offered on essentially a take it or leave it basis without
 2   affording the consumer a realistic opportunity to bargain and under such conditions that
 3   the consumer cannot obtain the desired . . . services except by acquiescing in the form
 4   contract.” Rizzio, 459 P.3d at 1206 (citing Duenas v. Life Care Centers of Am., Inc., 336
 5   P.3d 763, 771 (Ct. App. 2014) (quotation marks omitted)). In Arizona, adhesion contracts
 6   are generally enforceable, but must meet the “reasonable expectations of the weaker party”
 7   and may not be “unduly oppressive or unconscionable.” Broemmer v. Abortion Servs., 840
 8   P.3d 1013, 1016 (Ariz. 1992) (citation and quotation marks omitted). Mere existence of an
 9   adhesion contract does not signify unconscionability. See Longnecker v. Am. Exp. Co., 23
10   F. Supp. 3d 1099, 1108–09 (D. Ariz. 2014). Similarly, waiving a jury trial is insufficient
11   to show an arbitration agreement failed to meet reasonable expectations. Shivkov, 2019 WL
12   8806260, at *8.
13          Here, the Agreement constituted an adhesion contract because Plaintiffs had to sign
14   to start working for VXI and the Agreement gave Plaintiffs no bargaining power. This is
15   not per se unconscionable.
16          To decide unconscionability, the question is whether it was beyond Plaintiffs’
17   reasonable expectations to arbitrate a challenge to the enforceability of the Agreement.
18   “Terms of an agreement are beyond the range of reasonable expectation if one party to the
19   contract has reason to believe that the other party would not have accepted the agreement
20   if [she] had known that the agreement contained the particular term.” Underwood, 2013
21   WL 1289528, at *2 (internal quotation marks omitted) (quoting Harrington, 211 Ariz.
22   241). Plaintiffs make no argument that the terms of the Delegation Provision failed to meet
23   reasonable expectations. Nor do they argue that but for the Delegation Provision they
24   would not have signed the Agreement. Furthermore, the Agreement’s terms were
25   uncomplicated and included an explicit delegation of the determination of enforceability
26   to an arbitrator. Moreover, the statement that Plaintiffs were waiving a jury trial was in
27   large typeface directly above the Plaintiffs’ signatures. The Court finds the Delegation
28   Provision was not beyond Plaintiffs’ reasonable expectations. But see Broemmer, 840 P.3d


                                               - 12 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 13 of 17



 1   at 1016 (finding arbitrability was beyond reasonable expectations where there was no
 2   explicit waiver of trial and terms of delegation agreement were not explained).
 3            Moreover, for the reasons stated previously, the terms of the Delegation Provision
 4   were not unconscionable. The Provision does not contradict any avowal by VXI; it
 5   explicitly gives the question of enforceability to an arbitrator. Furthermore, the terms are
 6   not unfair. Plaintiffs may still seek redress through arbitration, the costs are borne by VXI,
 7   and the financial burden is not prohibitively oppressive.
 8            And so, the Court finds Plaintiffs entered into a valid Arbitration Agreement
 9   delegating both their class and individual claims as well as the enforceability of their
10   Arbitration Agreements to an arbitrator.
11       V.   CLASS CERTIFICATION AND NOTICE
12            Plaintiffs Bufford and Dugan are compelled to arbitrate their claims. In addition,
13   they may not litigate the collective action. However, two questions remain: whether (1)
14   Plaintiff Grayson may represent the collective, and (2) putative opt-in Plaintiffs should be
15   given notice of this action. The answer to both is no.
16               a. Opt-in Plaintiff Kathleen Grayson
17            After the motions were fully briefed, counsel for Plaintiffs filed a Notice of Consent
18   to Opt-in to Lawsuit for Kristan Grayson, stating Grayson is “similarly situated” to
19   Plaintiffs.2 (Doc. 34.) Counsel’s eleventh-hour addition of an opt-in Plaintiff Grayson
20   appeared to be a Hail Mary attempt to avoid the denial of class certification and dismissal
21   of this action in full. Therefore, the Court requested further briefing. (Doc. 35.)
22            Defendant’s supplementary brief stated Grayson’s Agreement was identical to
23   Plaintiffs’, and that she participated in the same standard orientation. (Doc. 36; Grayson’s
24   Agreement, Doc. 36-1.) Grayson did not challenge Defendant’s contention in her reply.
25   (See Doc. 37.) Nor did she raise any additional defenses to contract formation. Therefore,
26   she too is subject to arbitration and may not represent the class.
27               b. Notice to Putative Opt-In Plaintiffs and Collective Certification
28
     2
         Grayson is represented by the same attorney as Bufford and Dugan. (See Docs. 1, 6, 34.)

                                                  - 13 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 14 of 17



 1          Defendant also attached an affidavit from VXI’s Head of Human Resources, Philip
 2   Jackson, stating, “[a]ll customer service representatives at the VXI Arizona call center have
 3   participated in the same new hire orientation process as [Plaintiffs Bufford, Dugan, and
 4   Grayson]” for the period alleged in the Complaint’s collective allegations. (Doc. 36-2.)
 5   Jackson added he was “not aware of any customer service representative at the Arizona
 6   call center who has not signed the Mutual Agreement to Arbitrate Individual Claims.” (Id.)
 7          In response, Grayson argues Jackson’s affidavit is insufficient to show “all
 8   Customer Service Representatives at a VXI call center in Arizona . . . actually signed
 9   arbitration agreements.” (Doc. 37 at 2.) Grayson claims there is a possibility that some
10   putative opt-in Plaintiffs attended separate orientations and may not have signed the
11   Agreement. (Id.) Moreover, Plaintiffs claim that it is in the public’s interest to send notice
12   to putative opt-in Plaintiffs. (Doc. 22 at 3.) Therefore, they ask the Court to send notice to
13   putative opt-in Plaintiffs despite Bufford, Dugan, and Grayson’s dismissal. (Id.)
14          Plaintiffs also cite one case to demonstrate that the Court should send notice despite
15   their dismissal, Judd v. Keypoint Gov’t Sols., Inc., No. 18-CV-00327-RM-STV, 2018 WL
16   7142193 (D. Colo. Dec. 4, 2018). (Doc. 22 at 15.) That case, however, is nonprecedential
17   and distinguishable. There, Orson Judd was the named plaintiff along with five opt-in
18   plaintiffs. Judd v. Keypoint Gov’t Sol., Inc., No. 1:18-cv-00327-RM-STV, (Compl., Doc.
19   1; Consent to Sue Forms, Docs. 8, 15, 19, 20, 21) (D. Colo. July 23, 2018). However, Judd
20   was not subject to an arbitration agreement and was permitted to proceed with litigation.
21   See id, Doc. 92 at 25 (“[Defendant] maintains that [opt-in plaintiffs] are not similarly
22   situated to Judd and other contract investigators who are not obliged to individually
23   arbitrate.”) (quotation marks omitted). Here, Plaintiff Bufford and opt-in Plaintiffs Dugan
24   and Grayson are bound to arbitrate, leaving no litigants.
25          In addition, unlike Judd, in this case there is no evidence that the circumstances
26   differ between Plaintiffs and putative opt-in Plaintiffs; the routine, mandatory employee
27   orientation, and the signing of the Arbitration Agreement were applicable to all sales
28   representatives. Based on the statements of both parties, it appears that the employee


                                                 - 14 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 15 of 17



 1   orientation is a standard process, with identical documents provided that are reviewed
 2   under similar circumstances. (See Mtn. for Class Certification, Doc. 11 at 6-8; Philip
 3   Jackson Decl., Doc. 10-1 at 11-13; Bufford Decl., Doc. 11-4 at 5-6, ¶¶16-17; Dugan Decl.,
 4   Doc. 11-4 at 5, ¶¶14–15; Grayson Supp’l Brief, Doc. 37.) There is no indication that any
 5   putative opt-in Plaintiff engaged in an alternative process or failed to sign the Agreement.
 6          Next, Plaintiffs Bufford, Grayson, and Dugan also suggest that preventing notice
 7   will “take away an employee’s right to join an FLSA collective action.” (Doc. 22 at 15; see
 8   Doc. 37 at 1 (stating failure to provide notice would “extinguish the FLSA rights of the
 9   putative opt-in plaintiffs”).) The Court disagrees. Nothing about this Order prevents
10   potential plaintiffs from filing their own FLSA claims. Only current opt-in plaintiffs are
11   bound by this Court’s determinations. McElmurry v. U.S. Bank Nat. Ass’n, 495 F.3d 1136,
12   1139 (9th Cir. 2007); 29 U.S.C. § 256 (stating commencement of FLSA is effective upon
13   filing of consent to sue).
14          The Court will not permit collective certification or notification and will dismiss
15   this action because the Plaintiff and opt-in Plaintiffs are not capable of representing the
16   class because the claims are wholly subject to arbitration. See Johnmohammadi v.
17   Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir. 2014) (finding dismissal appropriate
18   where all claims arbitrable); Jones v. United Gas Improvement Corp., 383 F. Supp. 420,
19   435 (E.D. Pa. 1974) (“plaintiffs, who lack standing in their own right to litigate claims
20   against the defendant unions, may not acquire standing on the ground that some member
21   of the class they purport to represent may possess the requisite standing”); see Green v.
22   Fishbone Safety Sols., Ltd., 303 F. Supp. 3d 1086, 1100 (D. Colo. 2018) (denying
23   conditional certification as moot because claims wholly subject to arbitration). Plaintiffs
24   have no interest in the outcome of a collective lawsuit because their individual claims
25   cannot be litigated. See Hollingsworth v. Perry, 570 U.S. 693, 705–06 (2013) (standing
26   requires a plaintiff to have a “direct stake in the outcome” of the case).
27          So, despite the lenient first-stage standard for certification, based on the facts before
28   the Court, the undersigned cannot conclude that there is any evidence that any putative opt-


                                                 - 15 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 16 of 17



 1   in Plaintiff would not be subject to the same Delegation Provision as Plaintiffs Bufford,
 2   Dugan, and Grayson. To provide notice to potential opt-in litigants at this time would put
 3   the proverbial cart in front of the horse and allow Bufford, Dugan, and Grayson — who
 4   cannot litigate their claims in this Court represent the collective — to notice individuals
 5   who, based on the practices of VXI and the allegations contained in the affidavits in this
 6   case, will also be subject to arbitration. Allowing this would not serve the interests of
 7   judicial economy. Longnecker v. Am. Exp. Co., No. 2:14-CV-0069-HRH, 2014 WL
 8   4071662, at *4 (D. Ariz. Aug. 18, 2014) (“[N]either the remedial purposes of the FLSA,
 9   nor the interests of judicial economy, would be advanced if [the court] were to overlook
10   facts which generally suggest that a collective action is improper.”). The Court has broad
11   discretion when deciding whether to notify putative Plaintiffs. Hoffmann-La Roche Inc. v.
12   Sperling, 493 U.S. 165, 169 (1989). On balance, the Court will deny Bufford’s motion to
13   certify and provide notice.
14          This dispenses of this suit as the Court sees no reason to stay this matter pending
15   arbitration and Plaintiffs have not requested the Court stay proceedings. See Shivkov, 2019
16   WL 8806260, at *13–14 (“[W]here all claims in a suit are barred by an arbitration clause,
17   the court may grant dismissal.”); see also 9 U.S.C. § 3. (“If any suit or proceeding be . . .
18   referable to arbitration under an agreement in writing . . . the court in which such suit is
19   pending . . . shall on application of one of the parties stay the trial of the action until such
20   arbitration has been had . . .”) (emphasis added).
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                  - 16 -
     Case 4:20-cv-00253-RCC Document 38 Filed 01/22/21 Page 17 of 17



 1        Accordingly, IT IS ORDERED:
 2           1) Defendant VXI Global Solutions, LLC’s (“VXI”) Motion to Dismiss and
 3              Compel Arbitration is GRANTED. (Doc. 10.)
 4           2) Plaintiff Ayana Bufford’s Motion for Conditional FLSA Class Certification
 5              and to Authorize Notice to Similarly Situated Persons Under 29 U.S.C. §
 6              216(b) and for Expedited Discovery is DENIED. (Doc. 11.)
 7           3) The Clerk of Court shall docket accordingly and close the case file in this
 8              matter.
 9        Dated this 22nd day of January, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            - 17 -
